DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Claims 3 and 4 are objected to for language.  Examiner interprets the claims as “…wherein there is no activator agent added to the third crystal phase”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 15, the phrase "to be added" renders the claim(s) indefinite because it defines an intended activator agent, and it is unclear if this is the same activator agent positively recited as already being “added” in claim 1.  Examiner understands the claim to read, “…wherein the added activator agent to the first crystal phase includes at least either one of Ce or Eu”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP 2014181288 A).
Regarding claims 1, 5-8 and 15, Yamaguchi discloses a phosphor comprising: 
a first crystal phase added with an activator agent (para. 0006; first phosphor phase consisting of Y3Al5O12 containing Ce); 
a second crystal phase (para. 0012; Al2O3 phase and the AlN phase have higher thermal conductivity than the phosphor phase of Y3Al5O12 containing Ce, the thermal conductivity of the entire composite ceramic of the present invention can be increased) higher in thermal conductivity than the first crystal phase (para. 0012); and 
a third crystal phase (second fluorescent phase made of Y3Al5O12 containing Ce) which is disposed between (illustrated in fig. 4) the first crystal phase (10) and the second crystal phase (30), and is same in crystal structure as the first crystal phase (Y3Al5O12), and is smaller in additive amount of the activator agent than the first crystal phase (The first crystal phase 10 with the Ce activator is illustrated in fig. 2 and denoted as “Ce”; the third crystal phase 20 illustrated in fig. 3 wherein the denoted Ce concentration is substantially zero).



Regarding claims 3 and 4, Yamaguchi discloses wherein the third crystal phase (20) fails to be added with the activator agent (Illustrated in figs. 2 and 3; with respect to the third crystal 20; Ce is substantially 0).

Regarding claim 9, Yamaguchi discloses wherein the oxide phosphor includes at least one of Y3A15O12 (para. 0006; first phosphor phase consisting of Y3Al5O12).

Regarding claim 10, Yamaguchi discloses wherein the metal oxide includes at least one of A1203 ((para. 0012; Al2O3).

Regarding claim 16, Yamaguchi discloses wherein thermal conductivity of a constituent material of the second crystal phase is no lower than 10 W/m-K (Al2O3 has a thermal conductivity of 18 w/m-K).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2014181288 A) as applied to claim 1 above, and further in view of Maruta et al. (JP 2004-161807).
Regarding claim 11, Yamaguchi discloses a first crystal phase phosphor (Y3Al5O12 containing Ce), and the second crystal phase includes a metal nitride (Al2O3 phase and the AlN phase).
Yamaguchi fails to teach wherein the first crystal phase includes a nitride phosphor.
Maruta discloses wherein the crystal phase includes a nitride phosphor (page 3 lines 104-105; nitride-based phosphor is characterized in that the crystal structure of the phosphor is monoclinic or orthorhombic). 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the phosphor of Yamaguchi with the nitride in order to improve the emission brightness (Maruta; pg. 3 lines 108-109).

Regarding claim 12, Yamaguchi discloses a first crystal phase phosphor (Y3Al5O12 containing Ce), and the second crystal phase includes a metal nitride (Al2O3 phase and the AlN phase).
Yamaguchi fails to teach wherein the first crystal phase includes a nitride phosphor.

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the phosphor of Yamaguchi with the nitride in order to improve the emission brightness (Maruta; pg. 3 lines 108-109).

Regarding claim 13, Yamaguchi discloses a first crystal phase phosphor (Y3Al5O12 containing Ce), and the second crystal phase includes a metal nitride (Al2O3 phase and the AlN phase).
Yamaguchi fails to teach wherein the first crystal phase includes a nitride phosphor.
Maruta discloses wherein the crystal phase includes a nitride phosphor (page 3 lines 104-105; nitride-based phosphor is characterized in that the crystal structure of the phosphor is monoclinic or orthorhombic).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the phosphor of Yamaguchi with the nitride in order to improve the emission brightness (Maruta; pg. 3 lines 108-109).
Regarding claim 14, Yamaguchi discloses a first crystal phase phosphor (Y3Al5O12 containing Ce), and the second crystal phase includes a metal nitride (Al2O3 phase and the AlN phase).
Yamaguchi fails to teach wherein the first crystal phase includes a nitride phosphor.

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the phosphor of Yamaguchi with the nitride in order to improve the emission brightness (Maruta; pg. 3 lines 108-109).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2014181288 A) as applied to claim 1 above, and further in view of Maeda et al. (US PG Pub. 20150276177).
Regarding claim 17, Yamaguchi discloses a phosphor comprising: a phosphor comprising:  a first crystal phase added with an activator agent (para. 0006; first phosphor phase consisting of Y3Al5O12 containing Ce); a second crystal phase (para. 0012; Al2O3 phase and the AlN phase have higher thermal conductivity than the phosphor phase of Y3Al5O12 containing Ce, the thermal conductivity of the entire composite ceramic of the present invention can be increased) higher in thermal conductivity than the first crystal phase (para. 0012); and a third crystal phase (second fluorescent phase made of Y3Al5O12 containing Ce) which is disposed between (illustrated in fig. 4) the first crystal phase (10).
Yamaguchi fails to teach a base member provided with the phosphor layer.
Maeda discloses a base member provided with the phosphor layer (base material 2 of fig. 1A).


Regarding claim 18, Yamaguchi discloses a light source configured to emit excitation light to the wavelength conversion element (para. 0025; excitation light having a wavelength of 450 nm, and the spectrum of the emitted fluorescence was measured.).

Regarding claim 19, Yamaguchi discloses a phosphor comprising: a phosphor comprising:  a first crystal phase added with an activator agent (para. 0006; first phosphor phase consisting of Y3Al5O12 containing Ce); a second crystal phase (para. 0012; Al2O3 phase and the AlN phase have higher thermal conductivity than the phosphor phase of Y3Al5O12 containing Ce, the thermal conductivity of the entire composite ceramic of the present invention can be increased) higher in thermal conductivity than the first crystal phase (para. 0012); and a third crystal phase (second fluorescent phase made of Y3Al5O12 containing Ce) which is disposed between (illustrated in fig. 4) the first crystal phase (10).
Yamaguchi fails to teach a light modulation device configured to modulate light from the light source device in accordance with image information to thereby form image light; and a projection optical device configured to project the image light.
Maeda discloses a light modulation device (reflection type liquid crystal panels 32A to 32C of fig. 4) configured to modulate light from the light source device in 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to place the phosphor of Yamaguichi into the projection device of Maeda in order to provide a composite ceramic that is easy to manufacture and has a broad emission wavelength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	20 February 2022

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882